Citation Nr: 1820094	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  14-13 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for obstructive sleep apnea (OSA).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. D'Allaird, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1981 to April 1994.

This matter is before the Board of Veterans' Appeals (the Board) on appeal from a March 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In March 2017, a Travel Board hearing was held before the undersigned; a transcript of the hearing is of record.


FINDINGS OF FACT

1. The Veteran's treatment records dated in August 2017 reflect a diagnosis of severe obstructive sleep apnea. Therefore, the Veteran has a current disability.

2. The Veteran's service treatment records note an injury to his nose in December 1985. 

3. During the 2017 Board hearing, the Veteran's spouse competently and credibly testified that he began snoring badly during service and it has continued since then.

4. It is at least as likely as not that the Veteran's obstructive sleep apnea is related to service because his symptoms began during service and have persisted since that time. 


CONCLUSION OF LAW

1. The criteria to establish entitlement to service connection for obstructive sleep apnea have been met. 38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

ORDER

Entitlement to service connection for obstructive sleep apnea is granted.




____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


